internal_revenue_service number release date u i l no department of the treasury washington dc person to contact telephone number refer reply to cc psi 5-plr-165953-01 date date legend coop state a federated exempt area b c d dear this is in response to a request for rulings dated date submitted on behalf of coop by your authorized representative coop is a cooperative corporation organized under state a’s nonprofit corporation law coop is a nonexempt subchapter_t cooperative subject_to the provisions of sections of the code organized to provide group purchasing and other services to hospitals clinics surgery centers nursing homes and other healthcare provides located in b area states coop serves more than c hospitals and d other health-cater provides as a cooperative coop is obligated to pay patronage_dividends to its members and participating patrons coop offers to its patrons a portfolio of contracts with suppliers covering a broad plr-165953-01 array of products and services required by healthcare providers including such things as medical surgical products pharmaceuticals clinical laboratory items and capital equipment and services coop is a shareholder-member of a federated cooperative known as federated which negotiates and administers contracts on behalf of its shareholder-members and makes available to shareholder-members such as coop a contract portfolio for them to offer to their patrons in addition coop provides other services to its patrons including education and bench marking as a cooperative coop is obligated to distribute its earnings from business done with or for members and other participating patrons to its members and other participating patrons in the form of patronage_dividends coop does business with some healthcare provides on a nonpatronage basis in accordance with the rules of subchapter_t coop is subject_to tax on business conducted on a nonpatronage basis coop charges annual dues to members and participating patrons currently sec_4 of coop’s bylaws permits coop to apply the cash portion of the patronage_dividend of a member or participating patron against the dues of the member or participating patron to the extent that the cash portion of the patronage_dividend exceeds the minimum set by sec_1388 of the code and provided that the application is made within the payment period specified in sec_1382 of the code under the existing bylaw provision if a member owes coop dollar_figure in dues and coop owes the member a patronage_dividend of dollar_figure and if coop plans to pay that patronage_dividend in cash dollar_figure and in written notices of allocation dollar_figure coop will apply no more than dollar_figure of the cash portion of the patronage_dividend to the member’s dues coop will cut a check to the member in the amount of at least dollar_figure in payment of cash portion of the patronage_dividend which will accompany a qualified_written_notice_of_allocation in the amount of dollar_figure for the noncash portion of the patronage_dividend and a notice informing the member of the application of the remaining cash portion of its patronage_dividend to the member’s dues the member will in turn cut a check back to amerinet central in the amount of dollar_figure in payment of the remainder of its dues for administrative convenience coop would like to change its bylaws to allow it to apply the entire cash portion of the patronage_dividend of a member or participating patron against the coop dues of that member or participating patron unless the member or participating patron requests that be paid in cash in the example above this change would eliminate unless the member requested otherwise the necessity of coop having to cut a check for dollar_figure to the member and the member in turn of having to cut a check in the amount of dollar_figure back to coop given the number of member and participating patrons it serves this change will simplify administration and result in cost savings for coop plr-165953-01 in addition many of coop’s members are also members of the exempt a sec_501 organization which exists to provide the health care community with the information and analysis education shared resources and management assistance that enhances the quality of care delivery these members are charged dues by exempt exempt and coop would like to establish a mechanism that would allow coop to remit any remaining cash portion of the patronage_dividend due to a member after first offsetting cash against the member’s dues to coop to exempt in payment of the member’s dues exempt unless the member requests that of its patronage_dividend by paid in cash thus with these two changes if a member is entitled to a patronage_dividend from coop of dollar_figure dollar_figure in cash and dollar_figure in written notices of allocation if the member owes coop dollar_figure of dues and exempt dollar_figure of dues unless the member requested otherwise coop would offset dollar_figure of the cash portion of the patronage_dividend against coop dues and would remit dollar_figure of the remaining cash portion of the patronage_dividend to exempt coop would notify the member that dollar_figure of its patronage_dividend has been retained for dues and send the member an dollar_figure written_notice_of_allocation if the member requested that of the patronage_dividend be paid in cash coop would apply dollar_figure of the patronage_dividend to dues owed by the member to coop and it would send the member a dollar_figure check along with an dollar_figure written_notice_of_allocation the member would owe coop dollar_figure for the unpaid portion of its dues and it would owe exempt dollar_figure for its dues these changes wold be embodied in the following amendment fo the bylaws of coop new language is underscored referred to herein as the amended bylaw b patronage_dividends so allocated shall be distributed and paid to members and participating patrons within eight and one-half months of the close of the fiscal_year payment shall be in cash property written notices of allocation qualified or nonqualified or any combination thereof as the board_of directors may determine subject_to the limitation contained in the next sentence the corporation may apply all or any portion of the patronage_dividend allocated to a member or participating patron first against dues payable by the member or participating patron to the corporation and then against dues payable by the member of participating patron to the exempt provided that application is made within the payment period specified in sec_1382 of the code notwithstanding the preceding sentence if a member or participating patron makes a written request to the corporation prior to the time patronage_dividends are paid for a year then an amount equal to twenty percent of the total patronage_dividend allocated to the member or participating patron for the year shall be paid to the member of participating patron in money and offset against dues if this ruling_request is granted the amended bylaw will be submitted to the board_of directors of coop for approval if the amended bylaw is approved members and participating patrons will be informed of the adoption of the bylaw of its significance and of their option to request payment of in cash plr-165953-01 for those member and participating patrons not opting to receive in cash in the case of patronage_dividends retained for coop and exempt dues coop will within the payment period make appropriate book entries and notify members and participating patrons of the amounts that have been retained for coop exempt dues coop is on a september fiscal_year since coop pays its patronage_dividend in mid-year no later than june and sends out its dues statement after the beginning of its fiscal_year ie ordinarily in november or december the amounts retained from a patron in mid-year will be reflected as credits on the patron’s next dues statement in the case of patronage_dividends retained for exempt dues once the over-all amount is determined coop will remit the amount to exempt amounts so applied with respect to a patron will be reflected as credits on the patron’s next exempt dues statement which also customarily is sent in october when congress was considering the passage of subchapter_t in the version of subchapter_t that was passed by the house of representatives required cooperatives to withhold from and pay to the government of each patronage_dividend in its version of subchapter_t the senate eliminated withholding and substituted in its place a system of reporting and what is commonly referred to as the cash requirement the senate_finance_committee report s rep no 87th cong 2nd sess 1962_3_cb_707 pincite explains the change as follows the house bill provided for withholding on interest dividends and patronage_dividends at the rate of percent your committee’s bill has substituted for the withholding provision a reporting system for dividends interest and patronage_dividends however in the case of patronage_dividends withholding also served the purpose of providing the patron with at least enough funds to pay the full first bracket tax on any qualified allocations taxable to him your committee believes that it would be unfortunate to require the patrons to report these qualified allocations for tax purposes without being sure that the cooperative made available to the patrons enough cash to pay at least the first bracket income_tax to give assurance that the cooperative provides the patron with at least enough money to pay this first bracket tax your committee has provided that cooperatives must pay at least percent of their patronage_dividends and in the case of tax-exempt cooperatives other income distributed on a patronage basis in cash if the cooperatives are to receive any deduction for allocations and the patrons are to be required to include any such amounts in their income with some minor variations the senate version of subchapter_t was the version ultimately enacted the cash requirement was incorporated into the definition of qualified_written_notice_of_allocation under sec_1382 of subchapter_t cooperatives are permitted to exclude amounts paid during the payment period for the taxable_year - as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such plr-165953-01 taxable_year in order for a written_notice_of_allocation to be qualified sec_1388 requires that percent or more of the amount of such patronage_dividend or such payment be paid in money or by qualified_check for this purpose sec_1_1388-1 states a ‘payment in money ’ as that term is used in subdivision ii of this subparagraph includes a payment by a check drawn on a bank but does not include a credit against amounts owned by the patron to the cooperative organization a credit against the purchase_price of a share of stock or a membership in such organization nor does it include payment by means of a document redeemable by such organization for money for federal_income_tax purposes it has long been accepted that if x owes y money and y owes x money and x and y agree to offset the amounts due each other the offset will be treated as if each paid the other cash in full payment of its obligation in the cooperative area this principle is illustrated by revrul_81_103 1981_1_cb_447 sec_1382 allows a cooperative to deduct amounts paid in money in redemption of a nonqualified_written_notice_of_allocation revrul_81_103 considered whether a cooperative had in fact redeemed a dollar_figure nonqualified_written_notice_of_allocation held by a patron for dollar_figure of money when it paid the patron dollar_figure of cash and offset the remainder against a dollar_figure receivable that it had from the patron the ruling concluded that the offset would be treated as a payment of cash for federal_income_tax purposes x the cooperative is treated as having paid a the patron dollar_figure in cash in redemption of the nonqualified_written_notice_of_allocation and as having received from a dollar_figure to pay the account receivable due x in addition for federal_income_tax purposes it has long been accepted that if x owes y money and y owes x money and if y assigns his right to the payment from x to z then when x then pays z x is treated as having paid y and y is treated has having paid z in the cooperative area this principle has been applied to the assignment of patronage_dividends if a patron is entitled to receive a patronage_dividend from a cooperative and if the patron assigns that patronage_dividend to a third party then when the cooperative pays the third party the cooperative is treated as having paid the patronage_dividend to the patron see for example 675_f2d_988 8th cir and 86_tc_627 in a series of rulings the internal_revenue_service has applied these offset and assignment principles to patronage_dividends and the cash requirement the first of these rulings revrul_65_128 1965_1_cb_432 deals with an offset of patronage_dividends against amounts due a cooperative a cooperative regularly sold power equipment to patrons under a conditional sales contract according to the ruling plr-165953-01 the conditioned sales contract required that a minimum stated payment must be made by the patron on his equipment purchases each year the contract also provides that one hundred percent of the patron’s annual allocable patronage_dividends from m are specifically assigned to m and will be credited against the minimum annual payment due under the contract the ruling goes on to state that for the year in question the cooperative paid its patronage_dividend by qualified_check and in written notices of allocation the issue was whether the cooperative could exclude patronage_dividends credited to a patron’s obligation to the cooperative under the conditional sales contract the ruling concludes that it could it is apparent from the facts in the instant case that notwithstanding the terms of the condition sales contract m paid_by qualified_check at least twenty percent of the patron’s allocable patronage_dividend as required under sec_1388 of the code the ruling recited the language of sec_1 c that states that a payment in money does not include a credit against amounts owed by a patron to the cooperative organization but did not find that language applicable as later rulings make clear a critical fact was that the application of the patronage_dividends to the conditioned sales obligation was not a unilateral act upon the part of the cooperative rather it was done by mutual agreement pursuant to the terms of the conditional sale agreement later in the same year the irs issued revrul_65_221 1965_2_cb_320 which focused on the cash requirement in a situation where patronage_dividends were assigned and paid to a third party many of the member-patrons of a cooperative were also members of a farmers’ education organization and paid dues to that organization the cooperative the farmer’s education organization and the member-patrons of the cooperative sought to establish a mechanism whereby a portion of the patronage_dividend paid_by the cooperative to a farmer-member could be applied directly to the dues owed by that farmer-member to the farmers’ education organization the cooperative wanted to make certain that such a direct payment to the farmers education organization could be counted in determining whether the cash requirement was met the ruling considered three alternatives the bylaws of x provide that it may deduct from patronage_dividends otherwise payable to a member an annual amount for dues to m provided that the member has first authorized the deduction or check-off of such dues in writing the bylaws of y similarly provide for the check-off of dues to m provided that no such dues shall be deducted if the member notifies the cooperative in writing that he does not wish his dues checked off the bylaws of z provide for the check-off of dues to m but there is no provision for authorization by the z member either for z to deduct such dues or to discontinue deducting such dues if the patron plr-165953-01 does not choose to have his dues deducted by z his only alternative is withdrawal from membership in z the service rules that the cash requirement was met in the case of x and y since such payments are made at the option of the member-patron for whom such dues are paid in the case of z the cash requirement was not met because payments are not made at the option of the individual member for whom such dues are paid according to the ruling the key to satisfying the cash requirement is making certain the patron has the opportunity to use the money he is entitled to have made available to him from the cooperative to pay his taxes the patron can choose not to avail himself of the opportunity however where the disposition of the money the patron is entitled to receive from the cooperative is beyond the control of the cooperative a payment by the cooperative to a third party at the option of the patron can be treated as a payment in money to the patron the cooperative in effect has made the money available to the patron and is simply following his authorization as to payment the twenty percent ‘paid in money’ requirement was intended by congress to insure that cooperatives would make available to each patron enough cash to pay at least the first bracket income_tax see sen rept no 87th cong 2nd sess 1962_3_cb_707 a credit to the account of the patron does not satisfy the statutory requirement because the patron does not have the opportunity to use the money he is entitled to have made available to him from the cooperative to pay his taxes however where the patron has the option of receiving the money he is entitled to receive from the cooperative in cash rather than as a credit to his account with the cooperative the cooperative in effect has made the money available to the patron and is simply following his authorization in regard to payment whether such authorization is given either actively or passively see revrul_65_221 c b in revrul_65_221 1965_2_cb_320 the by-laws of a cooperative provide for the payment of dues to a third party from the patronage_dividend otherwise payable to the member provided that no such dues shall be deducted if the member notifies the cooperative that he does not want his dues to be deducted the ruling holds that where the disposition of the money the patron is entitled to receive from the cooperative is beyond the control of the cooperative a payment to a third party at the option of the patron can be treated as a payment in money to the patron the cooperative has in effect made the money available to the patron and is simply following this passive authorization as to payment in the instant case as in revrul_65_221 the patron may elect by filing a timely written request to receive the entire cash portion of his patronage_dividend therefore plr-165953-01 the payment of the cash portion to x to be applied against the patron’s indebtedness to x can be treated as a payment in money to the patron the rulings applying the cash requirement in set-off and assignment situations involving patronage_dividends consistently focus upon whether money has been made available to the patron if the patron has the option to receive cash but does not exercise that option and rather allows its patronage_dividend to be applied to amounts that the patron owes the cooperative or to a third party the patron will be treated as having received a payment in money as that term is used in sec_1388 of the code see revrul_65_128 revrul_65_221 ltr date ltr date and ltr date if the patron does not have the option to receive cash and the patronage_dividend is automatically applied to amounts the patron owes the cooperative or to a third party then the cash requirement is not met see sec_1_1388-1 and revrul_65_128 the amended bylaw gives members and participating patrons the option to request payment of in cash the operative language is as follows notwithstanding the preceding sentence if a member or participating patron makes a written request to the corporation prior to the time patronage_dividends are paid for a year then an amount equal to twenty percent of the total patronage_dividend allocated to the member or participating patron for the year shall be paid to the member or participating patron in money and not offset against dues this provision assures that in cash is made available to members and participating patrons of coop thus the payment in money requirement should be met when members and participating patrons allow the entire amount of the cash portion of their patronage_dividends to be applied to dues owed to coop or to exempt accordingly based solely on the facts submitted and the above analysis we rule that amounts applied pursuant to the amended bylaw out of annual patronage_dividends by coop in accordance with the procedure described above to dues owed by members and participating patrons to coop will be treated as patronage_dividends paid in money as that team is used in sec_1388 of the code within the payment period for the year amounts applied pursuant to the amended bylaws out of annual patronage_dividends by coop in accordance with the procedure described above to dues owed by members and participating patrons to exempt will be treated as patronage_dividends paid in money as that tern is used in sec_1388 of the code within the payment period for the year this ruling is directed only to the taxpayer that requested it sec_6110 plr-165953-01 of the code provides that it may not be used or cited as precedent sincerely yours walter h woo senior technical reviewer assistant chief_counsel passthroughs and special industries
